Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates or renders prima facie obvious the claimed invention, as currently recited. There are no prior art teachings that would otherwise supplement or substitute the teachings of Sishtla (US 20080245082 A1) to arrive at the claimed invention. 
The prior art fails to teach the arrangement of the electrically powered cooling device as currently claimed. Rather, Sishtla appears to merely teach the use of magnetic bearings (46, 58) which can be cooled. Said bearings allow for smooth rotation of the main motor rotor to reduce power loss and eliminate the need for oil to provide lubrication (see paragraph 24).
The aforementioned findings preclude one of ordinary skill in the art from, e.g., relying on an “obvious to try” rationale1 for changing the configuration of the valves to arrive at the claimed invention. In essence, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different structures, arrangements, positions and/or configurations of cooling devices related to the compressor) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Sishtla require the specific arrangement and location of the magnetic bearings as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Sisthla to arrive at the claimed invention would be based on improper hindsight, and would render Sishtla inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the magnetic bearings of Sishtla would change the principles of operation thereof, since it would require completely redesigning the structure of the compressor to continue to allow for the seamless operation and rotation of the compressor, without any lubrication, as intended by Sishtla. For instance, replacing the magnetic bearings (46, 58) would prevent the rotor (38) and stator (40) from operating as designed, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).